[STRADLEY LOGO] Stradley Ronon Stevens & Young, LLP Suite 2600 2005 Market Street Philadelphia, PA 19103-7018 Telephone 215.564.8000 Fax 215.564.8120 www.sradley.com June 13, 2016 Board of Trustees Franklin California Tax-Free Income Fund Franklin California Tax-Free Trust on behalf of the Franklin California Insured Tax-Free Income Fund One Franklin Parkway San Mateo, California 94403-1906 Re: Registration Statement on Form N‑14 Ladies and Gentlemen: We have acted as counsel to the Franklin California Tax-Free Income Fund (the “Trust”), a Delaware statutory trust, in connection with the preparation and filing with the U.S. Securities and Exchange Commission (the “Commission”) of a Registration Statement on Form N-14 (the “Registration Statement”) under the Securities Act of 1933, as amended. The purpose of the Registration Statement is to register shares to be issued by the Trust, in connection with the acquisition of substantially all of the assets of the Franklin California Insured
